Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered June 10, 1997, convicting him of criminal possession of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the seventh degree, and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was prejudiced by comments made by the prosecutor during his summation. However, the challenged statements were either fair comment on the evidence adduced at trial or fair responses to the defense counsel’s summation which accused the three police witnesses of lying (see, People v Anthony, 24 NY2d 696; People v Rosario, 195 AD2d 577; People v Draksin, 145 AD2d 500).
Upon the exercise of our factual review power we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). O’Brien, J. P., Joy, Luciano and Schmidt, JJ., concur.